By order of the Bankruptcy Appellate Panel, the precedential effect of this decision is limited to the
       case and parties pursuant to 6th Cir. BAP LBR 8024-1(b). See also 6th Cir. BAP LBR 8014-1(c).

                                             File Name: 20b0008n.06

                        BANKRUPTCY APPELLATE PANEL
                                         OF THE SIXTH CIRCUIT



                                                                   ┐
 IN RE: ORMET CORPORATION, a Delaware Corporation;                 │
 ORMET PRIMARY ALUMINUM CORPORATION; ORMET                         │
 ALUMINUM MILL PRODUCTS CORPORATION; SPECIALTY                      >         No. 20-8007
                                                                   │
 BLANKS HOLDINGS CORPORATION; SPECIALTY                            │
 BLANKS, INC.; FORMCAST DEVELOPMENT INC.; ORMET                    │
 RAILROAD CORPORATION,                                             │
                                         Debtors.                  │
                                                                   ┘

                           Appeal from the United States Bankruptcy Court
                            for the Southern District of Ohio at Columbus.
                           No. 2:04-bk-51255—C. Kathryn Preston, Judge.

                                Decided and Filed: September 28, 2020

       Before: DALES, PRICE SMITH, and WISE, Bankruptcy Appellate Panel Judges.

                                            _________________

                                                  LITIGANT

ON BRIEF: Jeffrey D. Butler, Jackson, Tennessee, pro se.
                                        _______________________

                                          OPINION AND ORDER
                                        _______________________

       JESSICA E. PRICE SMITH, Bankruptcy Appellate Panel Judge. The issue on appeal
before the Panel is whether the bankruptcy court erred in denying Jeffrey Butler’s motion for a
new hearing. After reviewing the record, Mr. Butler’s brief, and applicable law, the Panel
concludes that the bankruptcy court did not err in denying Mr. Butler’s motion as moot.
The bankruptcy case has concluded and there is no further relief available.                           Accordingly,
we AFFIRM.